Case 2:15-cv-05642-CAS-JC Document 329 Filed 06/12/19 Page 1 of 5 Page ID #:3749



   1 Michael A. Kahn (pro hac vice)
     Kahn@capessokol.com
   2 Lauren R. Cohen (pro hac vice)
     lcohen@capessokol.com
   3 CAPES SOKOL
     7701 Forsyth Blvd. 12th Floor
   4 St. Louis, MO 63015
     (314) 721-7701
   5
     Eric. F. Kayira (pro hac vice)
   6 eric.kayira@kayiralaw.com
     KAYIRA LAW, LLC
   7 200 S. Hanley Road, Suite 208
     Clayton, Missouri 63105
   8 (314) 899-9381
   9 Daniel R. Blakey (SBN 143748)
     blakey@capessokol.com
  10 CAPES SOKOL
     3601 Oak Avenue
  11 Manhattan Beach, CA 90266
  12
       Attorneys for Plaintiffs
  13                        UNITED STATES DISTRICT COURT
  14                 CENTRAL DISTRICT OF CALIFORNIA
  15 MARCUS GRAY, et al.,
  16         Plaintiffs,           CASE NO. 2:15-cv-05642-CAS (JCx )

  17         v.                             Honorable Christina A. Snyder

  18 KATHERYN ELIZABETH                    PLAINTIFFS’ MOTION IN LIMINE
     HUDSON, et al.,
                                           NO. 3 TO EXCLUDE EVIDENCE,
  19
              Defendants.                  REFERENCE AND ARGUMENT
  20                                       RELATED TO MATTERS NOT
                                           RELEVANT TO THE ISSUES IN
  21
                                           THIS CASE
  22
                                           Final Pretrial Conference
  23                                       Date: July 1, 2019
                                           Time: 11 a.m.
  24                                       Courtroom: 8D
  25                                       Trial: July 16, 2019
  26
  27
  28
       PLAINTIFFS’ MOTION IN LIMINE NO. 3 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                 RELATED TO MATTERS NOT RELEVANT TO THE ISSUES IN THIS CASE
Case 2:15-cv-05642-CAS-JC Document 329 Filed 06/12/19 Page 2 of 5 Page ID #:3750



   1
                      PARTIES AND THEIR ATTORNEYS OF RECORD:
   2
             PLEASE TAKE NOTICE that at the Pretrial Conference on July 1, 2019 at
   3
       11 a.m. in Courtroom 8D of this Court, located on the 8th Floor of the First Street
   4
       Courthouse, 350 W. First Street, Los Angeles, CA 90012, Plaintiffs will and do
   5
       hereby move in limine for an order excluding evidence, reference and argument
   6
       related to matters not relevant to the issues in this case.
   7
             This Motion is made after attempting to conference with counsel pursuant to
   8
       Local Rules 7-3 and 16-2.6. Defendants did not respond to Plaintiffs request for a
   9
       conference and, thus, Plaintiffs file the instant Motion.
  10
             This motion is made under the provisions of Federal Rule of Evidence 401,
  11
       402 and 403 and is based upon Plaintiff’s Notice of Motion, and any further
  12
       briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
  13
       such other evidence and arguments that the Court may consider at the hearing on
  14
       this motion.
  15
  16
       Dated: June 12, 2019                   /s/ Michael A. Kahn
  17                                          Michael A. Kahn (pro hac vice)
                                              Lauren R. Cohen (pro hac vice)
  18                                          Daniel R. Blakey (SBN 143748)
                                              Capes Sokol Goodman and Sarachan, PC
  19                                          7701 Forsyth Blvd, 1200
                                              St. Louis, MO 63105
  20
  21                                          Attorneys for Plaintiffs
  22
  23
  24
  25
  26
  27
  28
                                                   2
       PLAINTIFFS’ MOTION IN LIMINE NO. 3 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                 RELATED TO MATTERS NOT RELEVANT TO THE ISSUES IN THE CASE
Case 2:15-cv-05642-CAS-JC Document 329 Filed 06/12/19 Page 3 of 5 Page ID #:3751



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2
             Plaintiffs move this Court in limine for an order precluding Defendants and
   3
   4 their counsel from introducing evidence, reference or argument related to matters
   5 not relevant to the issues in this case. Federal Rule of Evidence 401 defines
   6
     relevant evidence as “evidence having any tendency to make the existence of any
   7
   8 fact that is of consequence to the determination of the action more probable or less
   9 probable than it would be without the evidence.” Further, “[e]vidence which is not
  10
     relevant is not admissible.” Fed. R. Evid. 402. Pursuant to Rule 403, otherwise
  11
  12 relevant evidence may be excluded if its probative value is substantially
  13 outweighed by the danger of unfair prejudice, confusion of the issues, or
  14
     misleading the jury. Fed. R. Evid. 403 (emphasis added).
  15
  16         In deposition, Defendants elicited testimony regarding the following topics:
  17         1. The fact that the program that Chike Ojukwu used to create the beat for
  18            Joyful Noise was free; and
  19         2. The fact that the Song Writers’ Split Acknowledgement, in which the
  20            song writers of Joyful Noise agreed to their respective percentage of
                ownership in Joyful Noise, was entered into after the filing of the lawsuit.
  21
  22         Evidence related to the matters listed above is not relevant to any issue in
  23 this case.
  24
            To prevail on their copyright claim, Plaintiffs must prove by a
  25
  26 preponderance of the evidence: (1) that they are the owners of a valid copyright in
  27 the composition Joyful Noise; and (2) that Defendants’ song Dark Horse copies
  28                                          3
       PLAINTIFFS’ MOTION IN LIMINE NO. 3 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                    RELATED TO MATTERS NOT RELEVANT TO ISSUES IN THE CASE
Case 2:15-cv-05642-CAS-JC Document 329 Filed 06/12/19 Page 4 of 5 Page ID #:3752



   1 original expression from Joyful Noise. See Ninth Circuit Manual of Model Civil
   2
       Jury Instructions § 17.5 (“Elements of Copyright Infringement”). To prove the
   3
   4 second element—copying—plaintiffs must prove by a preponderance of the
   5 evidence that the defendants (a) had access to the Plaintiffs’ copyrighted work and
   6
     (b) that there are substantial similarities between the defendants’ work and original
   7
   8 elements of the plaintiffs’ work. See Ninth Circuit Manual of Model Civil Jury
   9 Instructions § 17.17 (“Access and Substantial Similarity”). If Plaintiffs prove
  10
     copyright infringement, they are entitled recover actual damages and profits of the
  11
  12 defendant attributable to the infringement. See Ninth Circuit Manual of Model
  13 Civil Jury Instructions § 17.32 (“Copyright – Damages”). The standard for actual
  14
     damages is an objective one and, thus,
  15
  16         The above-listed matters have no bearing and are not relevant in any manner
  17 to the Elements of Copyright Infringement or Copyright-Damages and,
  18
     accordingly, they are not admissible. Fed. R. Evid. 401, 402. Even assuming
  19
  20 arguendo that such evidence was relevant, it must be excluded because its
  21 probative value is substantially outweighed by a danger of unfair prejudice,
  22
     confusion of the issues and misleading the jury. Fed. R. Evid. 403.
  23
  24                                 II.    Conclusion
  25         Based upon the foregoing, Defendant must be precluded from offering
  26
  27
  28                                            4
       PLAINTIFFS’ MOTION IN LIMINE NO. 3 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                    RELATED TO MATTERS NOT RELEVANT TO ISSUES IN THE CASE
Case 2:15-cv-05642-CAS-JC Document 329 Filed 06/12/19 Page 5 of 5 Page ID #:3753



   1 evidence, reference or argument related to matters listed herein, which are not
   2
       relevant to any issues in the case.
   3
   4 Dated: June 12, 2019
   5                                         s/ Michael A. Kahn
                                             Michael A. Kahn (pro hac vice)
   6
                                             Kahn@capessokol.com
   7                                         Lauren R. Cohen (pro hac vice)
                                             lcohen@capessokol.com
   8
                                             Capes Sokol Goodman Sarachan PC
   9                                         7701 Forsyth Blvd., 12th Floor
                                             St. Louis, MO 63105
  10
                                             Telephone: (314) 721-7701
  11
                                             Eric F. Kayira (pro hac vice)
  12
                                             eric.kayira@kayiralaw.com
  13                                         Kayira Law, LLC
                                             200 S. Hanley Road, Suite 208
  14
                                             Clayton, Missouri 63105
  15                                         Telephone: (314) 899-9381
  16
                                             Daniel R. Blakey (SBN 143748)
  17                                         blakey@capessokol.com
  18                                         CAPES SOKOL
                                             3601 Oak Avenue
  19                                         Manhattan Beach, CA 90266
  20
  21                                         Attorneys for Plaintiffs

  22
  23
  24
  25
  26
  27
  28                                             5
       PLAINTIFFS’ MOTION IN LIMINE NO. 3 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                    RELATED TO MATTERS NOT RELEVANT TO ISSUES IN THE CASE
